DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4-6, 11, 14,15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0101695) in view of RICCI (US 2013/0145482) and YAMAMOTO et al (US 2017/0287310).
Regarding claim 1, KIM discloses a method for controlling displays in a vehicle (abstract), comprising: sending data from a first controller to a cluster display embedded control unit (ECU) of a vehicle for display on a cluster display within the cluster display ECU (Figure 4; paragraph 10, 30-44; control unit determines operational state of cluster display.  Processing capabilities of the cluster would read on functions of ECU); detecting a fault associated with the cluster display ECU of the vehicle (Figure 4; paragraph 10, 30-44); detecting a fault associated with the cluster display ECU of the vehicle or a communication path from the first controller to the cluster display ECU 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, and YAMAMOTO further discloses wherein sending the cluster display information to the secondary display on the mobile terminal comprises sending to a secondary display on a device 
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, and YAMAMOTO further discloses wherein sending the cluster display information comprises sending through a wireless connectivity module (RICCI - paragraph 30, 53-55, 110).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, and YAMAMOTO does not expressly disclose wherein a wireless connectivity module is embedded in the first controller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller in such a location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Furthermore, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961). 

Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, and YAMAMOTO further discloses wherein sending the cluster display information through the wireless connectivity module comprises sending the cluster display information through a module selected from the group consisting of: a BLUETOOTH module, a WIFI module, an 802.11ad compliant module, and a wireless Universal Serial Bus (USB) module (RICCI - paragraph 128, 136, 138, 139).
Regarding claim 14, KIM an embedded control unit (ECU) (abstract) comprising: a vehicle network interface configured to be coupled to a vehicle network (Figure 1; paragraph 38; internal communication of vehicle); a first interface configured to be coupled to a first connection (Figure 1; paragraph 9-20; control unit connection to cluster); a second interface (Figure 1; paragraph 9-20; control unit connection to peripheral devices via network); and a control system 20 comprising a system on a chip (SoC), the control system configured to: detect a fault in a cluster display ECU through the first connection (Figure 1, 4; paragraph 9-17, 49-51; system on a chip as claimed can be seen as generic processing hardware); and route cluster display information including a telltale to an infotainment ECU through a second connection (paragraph 49-
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, and YAMAMOTO further discloses wherein the wireless connectivity module comprises a module selected from the group consisting of: a wireless Universal Serial Bus (USB) module, a BLUETOOTH module, an 802.11ad compliant module, and a WIFI module (RICCI - paragraph 128, 136, 138, 139). 

Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, and YAMAMOTO does not expressly disclose wherein a wireless connectivity module is embedded in the first controller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller in such a location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Regarding claim 21, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, and YAMAMOTO further discloses wherein the wireless connectivity module is distinct from the cluster controller (RICCI - paragraph 138, 167).
Claim 3, 8-10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0101695) in view of RICCI (US 2013/0145482) and YAMAMOTO et al (US 2017/0287310) and further in view of KLEINERT et al (US 2016/0144781).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  Although KIM discloses wherein sending the cluster display information to the secondary display comprises sending from a controller, the combination of KIM, RICCI, and YAMAMOTO does not expressly disclose wherein the controller is a combined cluster/infotainment controller.  In a similar field of endeavor, KLEINERT discloses sending display information to a secondary 
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, YAMAMOTO and KLEINERT further discloses wherein sending the cluster display information comprises sending through a wireless connectivity module (RICCI - paragraph 30, 53-55, 110).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, YAMAMOTO and KLEINERT does not expressly disclose wherein a wireless connectivity module is embedded in the first controller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller in such a location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Furthermore, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961). 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, YAMAMOTO and KLEINERT further discloses wherein sending the cluster display information through the wireless connectivity module comprises sending the cluster display information through 
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  Although KIM discloses wherein sending the cluster display information to the secondary display comprises sending from a controller, the combination of KIM, RICCI, and YAMAMOTO does not expressly disclose wherein the controller is a combined cluster/infotainment controller.  In a similar field of endeavor, KLEINERT discloses sending display information to a secondary display comprises sending from a combined cluster/infotainment controller.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of KIM, RICCI, and YAMAMOTO to include the teachings of KLEINERT, since such a modification would provide processing of various data and functions to occur from a centralized controller.
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, and YAMAMOTO, and KLEINERT does not expressly disclose wherein a wireless connectivity module is embedded into the combined cluster/infotainment controller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller in such a location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Furthermore, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, Ex parte Pfeiffer, 1962 C.D. 408 (1961).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, YAMAMOTO and KLEINERT further discloses wherein the wireless connectivity module is distinct from the combined cluster/infotainment controller (RICCI - paragraph 138, 167).
Claim 7, 12, 13is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0101695) in view of RICCI (US 2013/0145482) and YAMAMOTO et al (US 2017/0287310) and further in view of GODLEY (US 2015/0198948).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, and YAMAMOTO does not expressly disclose wherein sending the cluster display information comprises calling the mobile terminal with a vehicle modem.  In a similar field of endeavor, GODLEY discloses wherein sending cluster display information comprises calling the mobile terminal with a vehicle modem (paragraph 30-37).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of KIM, RICCI, YAMAMOTO to include the teachings of GODLEY, since the use of modem to send data to mobile devices is well known and conventional in the art and would provide data transmission based on available technology.  Furthermore, as both inventions are analogous, such a modification would allow transmission of data based on teachings of GODLEY.
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, and 
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, YAMAMOTO and GODLEY further discloses wherein generating the audible alert comprises generating an audible alert with the mobile terminal (GODLEY - paragraph 17, 30-37; audible alert would be based on user settings within the mobile device outside of method of controlling displays of a vehicle).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0101695) in view of RICCI (US 2013/0145482) and LUTTENBACHER (US 20130262723) and further in view of GODLEY (US 2015/0198948)
Regarding claim 22, KIM discloses an embedded control unit (ECU) (abstract) comprising: a vehicle network interface configured to be coupled to a vehicle network (Figure 1; paragraph 38; internal communication of vehicle); a first interface configured to be coupled to a first connection (Figure 1; paragraph 9-20; control unit connection to cluster); and a control system 20 comprising a system on a chip (SoC), the control system configured to: detect a fault in a cluster display ECU through the first connection (Figure 1, 4; paragraph 9-17, 49-51; system on a chip as claimed can be seen as .
Claim 23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0101695) in view of RICCI (US 2013/0145482), EOM et al (US 2011/0320088) and LUTTENBACHER (US 20130262723).
Regarding claim 23, KIM discloses an automobile (abstract) comprising: a cluster display embedded control unit (ECU) 10 comprising: a cluster display (paragraph 9-17); and a first input configured to receive a first interface (Figure 1); and a control system ECU comprising a control MCU 20 configured to detect a fault in the cluster display ECU and route telltale information to a peripheral display (paragraph 9-17).  However, KIM does not expressly disclose wherein the peripheral display is a mobile terminal in the vehicle.  RICCI discloses wherein an embedded control unit (paragraph 47) and a peripheral display is a mobile terminal in the vehicle (Figure 10, 11, 14; paragraph 40).  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify KIM to include the teachings of RICCI, since RICCI states that such a modification would allow messages and data to be sent from one connected device to another based on connection determination.  However, the combination of KIM and RICCI does not expressly disclose wherein a cluster display includes a cluster microcontroller unit.  In a similar field of endeavor, EOM discloses wherein a cluster display includes a cluster microcontroller unit (Figure 1; paragraph 46-48).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of KIM and RICCI to include the teachings of EOM, since such a modification would provide specific display processing to occur within display clusters.  
Regarding claim 25, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, EOM, and LUTTENBACHER further discloses wherein the control system ECU further comprises a wireless connectivity module (RICCI - paragraph 30, 53-55, 110).
Regarding claim 26 see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, EOM, and LUTTENBACHER does not expressly disclose wherein the wireless connectivity module is distinct from the control MCU.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller in such a location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Regarding claim 27, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KIM, RICCI, EOM, and LUTTENBACHER further discloses wherein the wireless connectivity module is distinct from the control MCU (RICCI - paragraph 138, 167).
24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0101695) in view of RICCI (US 2013/0145482), EOM et al (US 2011/0320088) and LUTTENBACHER (US 20130262723) and further in view of KLEINERT et al (US 2016/0144781).
Regarding claim 24, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  Although KIM discloses wherein sending the cluster display information to the secondary display comprises sending from a controller, the combination of KIM, RICCI, EOM, and LUTTENBACHER does not expressly disclose wherein the control MCU comprises a combined cluster/infotainment MCU.  In a similar field of endeavor, KLEINERT discloses sending display information to a secondary display comprises sending from a combined cluster/infotainment controller.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of KIM, RICCI, EOM, and LUTTENBACHER to include the teachings of KLEINERT, since such a modification would provide processing of various data and functions to occur from a centralized controller.
Claim 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0101695) in view of RICCI (US 2013/0145482), EOM et al (US 2011/0320088), and LUTTENBACHER (US 20130262723) and further in view of GODLEY (US 2015/0198948).
Regarding claim 28, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, EOM, and LUTTENBACHER does not expressly disclose further comprising a modem configured to call the mobile terminal through an external network.  In a similar field of 
Regarding claim 29, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of KIM, RICCI, EOM, and LUTTENBACHER does not expressly disclose wherein the control system is configured to generate an audible alert when routing the telltale information to the mobile terminal.  In a similar field of endeavor, GODLEY discloses wherein the control system is configured to generate an audible alert when routing the telltale information to the mobile terminal (paragraph 17).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of KIM, RICCI, EOM, and LUTTENBACHER to include the teachings of GODLEY, since such a modification would provide user notification of prioritized information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624